Title: From James Madison to William Eustis, 8 September 1812
From: Madison, James
To: Eustis, William


          private
          
            Dear Sir,
            Montpellier Sept. 8. 1812
          
          I have yours of the 7th. The detention of the Indians as hostages is liable to the most serious objections. The most extreme case only would justify it. And the policy of the measure is liable to those you suggest, under that view of the subject. The opinion of Clarke at least might to [illegible] favor of it. Is that known? The capture of Fort Wayne is I hope a mistake for the loss of Chicago.
          I am glad to learn that Mr. Monroe listens to the idea of charging himself with the superintendence of an animated expedition agst. the uppermost Canada. Some signal effort seems to be indispensable to efface the impression made by Hull’s fate.
          I propose setting out for Washington the day after tomorrow (friday). It is possible I may be detained till the day after. Mention this to Mr. Monroe, to whom I may not be able to write by this mail. friendly respects
          
            J. Madison
          
        